Citation Nr: 0207392	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  99-11 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for a claimed testicular 
disorder.




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from August 1966 to July 1967.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
RO.  

The case was remanded by the Board to the RO in September 
2000 for additional development of the record.  



FINDINGS OF FACT

1.  The veteran's transverse aberrant testicular maldescent, 
which is shown to have unequivocally existed prior to his 
active military service, 

2.  The veteran has submitted no competent evidence to 
support his assertions that the preexisting transverse 
aberrant testicular maldescent underwent an increase in 
severity beyond natural progress during service.  



CONCLUSIONS OF LAW

1.  As there is clear and unmistakable evidence that the 
veteran's transverse aberrant testicular maldescent existed 
prior to service, the presumption of soundness at entry into 
service is rebutted.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 
1991 & Supp. 2001).  

2.  The veteran's preexisting transverse aberrant testicular 
maldescent was not aggravated by his military service.  38 
U.S.C.A. §§ 1110, 1111, 1137, 1153, 5107(a) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001)  




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The law further provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991).  

In determining whether there is clear and unmistakable 
evidence that the injury or disease existed prior to service, 
consideration is given to the history recorded at the 
induction examination, together with all other material 
evidence.  Crowe v. Brown, 7 Vet. App. 238, 245-246 (1994).

In this case, a careful review of the veteran's service 
medical records as well as pre-service private medical 
records shows that the veteran's testicular disability 
unequivocally existed prior to his period of active service.  

The submitted private medical records from February 1965 show 
that the veteran had been admitted to a private hospital with 
complaints of discomfort in the right inguinal area and the 
absence of the left testis.  It was noted at that time that 
the veteran had previously undergone right inguinal surgery 
on two occasions and had recently noted a mass in the areas 
of the right scrotum, superior to the testis.  

The veteran underwent surgery and was found to have two 
spermatic cords on the right side associated with an aberrant 
testicular maldescent with the second cord descending through 
the same canal which allowed for the descent of the normally 
situated right spermatic cord.  

The record noted it was an intense transverse aberrant 
testicular maldescent and presumably the vas deferens entered 
the left side of the prostate.  At surgery, the superimposed 
testis was fixed to the left scrotum and the inguinal defect 
was repaired.  It was noted that photographs were taken of 
the pathology because of its rarity.  The final diagnosis was 
that of transverse aberrant testicular maldescent.  

The veteran's service medical records contain a letter dated 
in April 1966 from the veteran's private doctor explaining 
the February 1965 surgery.  The letter also noted that the 
veteran was not presently disabled, but that due to the 
nature of his condition, he did have recurrent swelling in 
the scrotal region caused by undue exertion and/or heavy 
lifting.  The doctor opined that the strenuous demands of 
military service would tend to aggravate the veteran's 
present condition.  

Several notations on the veteran's pre-induction physical 
examination referenced the veteran's testicular condition.  
More specifically, it was noted that the veteran had a 
surgical scar from 3 surgical procedures for undescended 
testicles.  Impulse coughing was not performed because both 
testicles were in the scrotum.  Nonetheless, the veteran was 
found fit for service.  

A February 1967 surgical clinic notation indicated that the 
veteran had had a third recurrence of an inguinal hernia.  It 
was noted that he had a hernia repair as a baby, again in the 
5th grade and again 2 years prior thereto.  A physical 
examination revealed that both cords were on the right with 
both testicles in the scrotum.  No definite hernia was felt.  

The service medical records reveal that the veteran 
complained of having pain in the scrotum on several occasions 
during service.  One record notes complaints of pain in April 
1967.  Another April 1967 record notes that the 21-year old 
veteran had complained of recurring pain in the left scrotal 
compartment.  

The examiner noted that the veteran had complained of 
recurring pain in that area since age 20.  The examiner noted 
that the pain was usually aggravated by exertion and was said 
to frequently be accompanied by swelling of the right 
testicle.  The impression was that of left orchialgia, and a 
left orchiectomy was recommended if the pain became 
unbearable.  The examiner did feel that the veteran was fit 
for duty in the Republic of Vietnam.  

A May 1967 record shows that the veteran was seen with pain 
in the right scrotum.  The veteran indicated that, with 
exercise, the pain was worse since entry on active duty.  A 
physical examination was limited to the pertinent findings in 
the inguinal areas and the genitalia where had had bilateral 
inguinal scars, one on the left and 2 on the right and in the 
right hemiscrotum.  Both testicles and spermatic cord 
structures were palpable.  No apparent hernia was present in 
those areas.  He had normal phallus development, and rectal 
examination was within normal limits.  The diagnosis was that 
of transverse testicular maldescent.  The veteran was 
thereafter admitted for transfer to Urology Service at Brooke 
General Hospital.  

In May 1967, the veteran was transferred to Brooke General 
Hospital.  The records show that the veteran reported 
complaining of having right inguinal and scrotal pain for as 
long a period as he could remember.  The veteran noted that 
the pain was aggravated by increased physical activity.  

On examination, well healed surgical scars were present over 
both inguinal areas.  On examination, the penis was normal.  
An examination of the scrotum revealed two apparent 
testicular masses within the right hemiscrotum with tow cord 
structures entering through the right inguinal canal.  No 
hernias were identifiable.  The examination confirmed the 
veteran's rare testicular anomaly of transverse testicular 
descent.  

The veteran was presented to the Urology Staff and it was the 
unanimous feeling that no surgical intervention was indicated 
and that, because of the veteran's persistent pain, further 
retention on active duty would not be beneficial for the 
veteran.  

The final diagnosis was that of ectopia of testis, left 
(manifested by transverse descent of left testicle into right 
hemiscrotum and by documented persistent and recurrent pain, 
not correctable by surgical intervention other than 
orchiectomy.  

A Medical Board found the veteran unfit for further military 
service in June 1967.  It was determined that the condition 
was congenital and had existed prior to service and that the 
condition had not been aggravated by active duty.  The 
veteran was discharged from service in July 1967.  

In summary, the Board finds that the preservice and service 
medical records unequivocally show that the veteran's 
testicular disorder was congenital in nature and, as such, 
existed prior to service.  Based upon this history, the 
veteran is not entitled to the presumption of soundness at 
entry into service.  

The Board notes, as the veteran's disability is shown to have 
preexisted service, a determination must now be made as to 
whether the veteran's preexisting testicular disorder 
underwent an increase in severity beyond natural progress 
during service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (2001).  

The underlying disorder, as opposed to the symptoms, must be 
shown to have worsened in order to find aggravation.  See 
Jensen v. Brown, 4 Vet.App. 304, 306-307 (1993);  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. 3.306(b) (2001).  

In this case, the Board finds that the veteran's preexisting 
disability is not shown to have undergone an increase in 
severity beyond natural progress during service.

It was not until January 1998 that the veteran submitted a 
claim of service connection for aggravation of his 
preexisting testicular disability.  The veteran referenced 
private medical records which were subsequently obtained and 
associated with the claims file.  These records are dated in 
1965, prior to the veteran's entry into service.  As noted 
hereinabove, the records confirm that the veteran underwent a 
testicular surgical procedure in 1965.  

The veteran did not reference any medical records showing 
current treatment for any disability associated with the 
testicular condition.  

In September 2000, the Board remanded the case back to the RO 
for additional development of the record, specifically, to 
afford the veteran another opportunity to provide medical 
evidence in support of his claim of service connection by way 
of aggravation.  The veteran was notified in letters dated 
September 2000 and January 2001 of the additional evidence 
needed to substantiate his claim.  

Moreover, in March 2001, the RO sent another letter to the 
veteran explaining the provisions of the new VCAA.  

Recent VA medical records were obtained, but they did not 
show any treatment relating to the veteran's testicular 
disability.  

The veteran did not respond to any of the RO's requests.  The 
veteran has not provided or referenced any medical evidence 
showing current treatment of the pre-existing testicular 
disability.  

The Board is mindful that the veteran complained of increased 
pain with exertion during service.  Moreover, the Board is 
aware that the veteran's private doctor indicated that 
physical exertion during service might aggravate the 
veteran's condition.  

However, the veteran has submitted no medical evidence to 
support his assertions that the preexisting testicular 
disability increased in severity beyond the natural 
progression during service.  

While he was seen for related symptoms of pain during 
service, it is pertinent to note that the veteran himself 
told doctors that he had had pain in his scrotal area for as 
long as he could remember.  The veteran's treating doctor 
also noted that the veteran had experienced recurrent 
swelling in the scrotal region caused by undue exertion or 
heavy lifting before service.  

Moreover, there is no medical evidence to show that the 
veteran continued to experience increased pain or other 
related symptoms after his discharge from service.  The 
veteran has been afforded an opportunity to provide such 
evidence.  

The Board also notes that a Medical Board in June 1967 
determined that the veteran's preexisting testicular 
condition had not been aggravated by service.  Accordingly, 
based on its review of the evidence of record, the Board 
concludes that service connection for the transverse aberrant 
testicular maldescent is not warranted.  

Finally, the Board points out that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, as well as 
the Board's remand, informed him of the evidence needed to 
support his claim.  VA has met its duty to inform the 
veteran.  The Board concludes that the discussions in the 
RO's decision, Statement of the Case and Supplemental 
Statement of the Case as well as the Board's remand informed 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained 
evidence that might aid his claim.  In fact, the veteran has 
failed to respond to the RO's request for additional 
information.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist him.  He was advised 
of the evidence necessary to substantiate his claim.  

The Board notes in this regard that while the veteran has not 
been afforded an examination in connection with his claim, 
recent efforts by the RO to contact him have been unavailing.  
Therefore, the Board must proceed with appellate handling of 
the claim based on the evidence that is of record.  

Hence, another remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the appellant, he has not been prejudiced by the Board's 
consideration of the merits of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby).  

For the reasons previously set forth, the Board believes that 
the appellant has been given ample opportunity to provide 
evidence and argument in support of her claim.  

The preponderance of the evidence is against the claim; 
hence, the benefit-of-the-doubt doctrine is inapplicable.  
See 38 U.S.C.A. §5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  



ORDER

Service connection for the testicular disorder is denied.  



		
	STEPHEN L.WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

